Citation Nr: 0603536	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-00 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for DJD of the 
bilateral hips.

3.  Entitlement to service connection for DJD of the 
bilateral knees.

4.  Entitlement to service connection for DJD of the left 
ankle.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran submitted a notice of 
disagreement with the February 2001 rating decision that 
granted service connection for DJD of the right ankle and 
awarded a 20 percent disability rating.  However, the veteran 
indicated in May 2002 correspondence that he did not wish to 
pursue the appeal of the right ankle.  Therefore, the appeal 
is withdrawn and the issue is not currently before the Board.  
38 C.F.R. § 20.204 (2005).  

The veteran and his spouse testified before the undersigned 
at a Travel Board hearing in September 2005.  A transcript of 
that hearing, as well as evidence submitted at that time, has 
been associated with the claims folder. 

 
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of DJD of the lumbar spine, 
bilateral hips, bilateral knees, or left ankle within one 
year from the veteran's separation from service in August 
1965.  

3.  There is no significant evidence of right knee or left 
ankle injury in service and no competent evidence of a direct 
nexus between DJD of the right knee and left ankle and the 
veteran's period of service from August 1963 to August 1965.  
Post-service medical records provide evidence against these 
claims.

4.  There is no competent evidence of a nexus between the 
veteran's service-connected DJD of the right ankle and DJD of 
the lumbar spine, bilateral hips, bilateral knees, and left 
ankle.  Post-service medical records provide evidence against 
these claims.


CONCLUSION OF LAW

Service connection for DJD of the lumbar spine, bilateral 
hips, bilateral knees, and left ankle is not established.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases, including arthritis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).   

Initially, the Board observes that VA medical evidence 
reflects current diagnoses of DJD in the veteran's lumbar 
spine, hips, knees, and left ankle.  However, there is no 
evidence of arthritis in any of the joints at issue within 
one year after the veteran's separation from service.  
Therefore, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. §§ 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a). 

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The veteran primarily asserts that the disabilities at issue 
are the result of his service-connected DJD of the right 
ankle.  However, the Board notes that the veteran appears to 
also suggest that the right knee and left ankle disabilities 
may be directly related to service.  Specifically, during the 
September 2005 Travel Board hearing, the veteran testified 
that he injured the right knee and left ankle in service.  He 
asserted that service medical records that reflected two in-
service right ankle injuries were incorrect and that he 
injured the right ankle in 1964 and the left ankle in 1965.  

Review of service medical records finds the report of medical 
history associated with the June 1965 separation examination 
that includes a hand-written notation of occasional right 
knee pain.  However, there is no record of complaint, 
diagnosis, or treatment of a right knee injury.  In addition, 
service medical records reflect two instances of right ankle 
injury, one in 1964 and another in 1965.  There is no mention 
of left ankle injury and no conflicting references or other 
basis to question whether the designation of right ankle in 
1965 treatment entries was incorrect.  Therefore, there is no 
evidence of right knee or left ankle injury in service.  
38 C.F.R. § 3.303.  Moreover, there is no competent evidence 
of a direct nexus between DJD of the right knee and left 
ankle and the veteran's period of service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  The veteran's personal opinion that he currently has 
some disorder related to the alleged in-service right knee 
and left ankle injuries is not competent evidence required to 
grant service connection.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, the preponderance 
of the evidence is against service connection for these 
disabilities on a direct basis.  38 U.S.C.A. § 5107(b). 

On the matter of secondary service connection, the Board 
finds no competent, probative evidence of record that 
establishes any type of nexus between the DJD of the lumbar 
spine, hips, knee, and left ankle and the service-connected 
DJD of the right ankle.  Such evidence is required to 
establish service connection.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Specifically, the veteran underwent VA 
examinations in April 2002 and September 2003 in order to 
determine the etiology of the DJD of the lumbar spine, 
bilateral hips, bilateral knees, and left ankle.  Each time, 
the examiner reported that he was unable to determine whether 
the disorders were due to the service-connected right ankle 
injury without resorting to speculation.  The examiner 
reached this conclusion after full review of the claims 
folder in conjunction with a complete examination of the 
veteran.  Therefore, the opinion is afforded significant 
probative value.  The Board finds that, overall, these 
reports provide evidence against this claim in that they do 
not indicate an association between service and the disorders 
at issue.  Simply stated, nothing was found to support the 
veteran's theory.

The Board acknowledges that VA medical records include a 
single notation from a VA physician dated in July 2002 in 
which he states that the veteran's service-connected right 
ankle disability was now causing degeneration of the left 
ankle, knees, and lower back.  The not offers no opinion as 
to the etiology of the DJD of the bilateral hips.  This brief 
assessment does not include any indication of the basis for 
the opinion, such as a review of the veteran's service and 
post-service medical records.  Thus, the opinion has little 
probative value on the question of etiology of the DJD at 
issue.  

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  Based on the above discussion, the Board 
finds that the VA examination opinions, which essentially 
found no relationship between the service-connected right 
ankle disability and the disorders at issue without resorting 
to totally speculation, is more credible and probative than 
the July 2002 VA treatment note.  Beyond that, both service 
and post-service medical records, as a whole, provide 
evidence against these claims as they fail to indicate an 
association between the veteran's service and the disorders 
at issue.  Further, they provide evidence against the claims 
by indicating a large gap of time between service and the 
disorders at issue.

Absent probative, competent evidence of a secondary 
relationship to the service-connected right ankle disability, 
service connection for DJD of the lumbar spine, bilateral 
hips, bilateral knees, and left ankle is not warranted.  
Velez, 11 Vet. App. at 158.

During the September 2005 Travel Board hearing, the veteran 
indicated that a VA physician had explained to him how the 
service-connected disability would cause hip pain.  However, 
this opinion is not shown in the evidence of record.  
Moreover, the veteran's recitation of the physician's 
statement is not competent medical evidence.  "[T]he 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Again, the 
veteran's personal belief that a relationship exists between 
the service-connected right ankle disability and the DJD of 
the bilateral hips is not sufficient to warrant service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.        

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for DJD of the lumbar 
spine, bilateral hips, bilateral knees, and left ankle.  
38 U.S.C.A. § 5107(b).  The appeal is denied.  
    
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in March 2002, May 2002, and July 2003, as well as 
information provided in the April 2002 rating decision and 
December 2003 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  Thus, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that the RO provided initial VCAA notice 
in March 2002, before the April 2002 rating decision on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, no correspondence conforms to 38 C.F.R. 
§ 3.159(b)(1) and asks the veteran to submit any evidence in 
his possession that pertains to the claim. Id. at 120-21.  In 
any event, the Board is satisfied that the veteran understood 
his rights and responsibilities pursuant to the VCAA, as 
evidenced by his multiple submissions of relevant medical 
evidence.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(defective notice may be cured, and therefore found not 
prejudicial, by a claimant's actual knowledge).  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that content of the VCAA notice was 
prejudicial to the veteran.  See id.  In this case, the Board 
finds no indication of defective notice that is prejudicial 
to the veteran, such that proceeding to evaluate the appeal, 
if defect can be found, is harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).    

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
relevant medical examinations.  The veteran does not allege 
any private medical care.  As there is no indication or 
allegation that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.   

ORDER

Service connection for DJD of the lumbar spine, bilateral 
hips, bilateral knees, and left ankle is denied. 


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


